Citation Nr: 0428856	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  01-01 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, in the currently 
calculated amount of $8,390.80.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In June 2002, the veteran failed to appear for a scheduled 
videoconference hearing before a Veterans Law Judge (VLJ).  
In October 2002, the Board remanded this case to the RO to 
schedule a before a VLJ at the RO (Travel Board hearing).  In 
a March 2004 letter, the RO notified the veteran that he had 
been scheduled for a Travel Board hearing to be held on June 
24, 2004; however, if he did not respond by April 10, 2004, 
acknowledging his acceptance, the hearing would be canceled.  
The veteran did not respond; therefore the Board deems that 
his hearing request withdrawn and will continue with 
appellate consideration.  38 C.F.R. § 20.704 (2003).  Given 
the foregoing, the Board finds that the RO has substantially 
complied with the Board's October 2002 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Before a decision can be made on whether the appellant is 
entitled to a waiver of recovery of the assessed overpayment, 
it must be determined whether or not the overpayment was 
properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).  In general, waiver determinations, which do 
not involve fraud, misrepresentation, or bad faith by the 
claimant, should be waived only when it is shown that the 
recovery would be against the principles of equity and good 
conscience.  38 U.S.C.A. §  5302 (West 2002); 38 C.F.R. 
§ 1.963 (2004).  The Board emphasizes that waiver decisions 
are based upon the evidence of record, which, in essence, 
places the burden of proof upon the claimants.  See 38 C.F.R. 
§ 1.966 (2004).

Preliminary review of the evidentiary record in this case 
indicates that the overpayment of at issue resulted from 
retroactive adjustments to the veteran's disability pension 
award due to receipt of unreported countable annual income.  
In a February 1997 decision, the RO awarded the veteran 
improved pension benefits based on the receipt of Social 
Security Administration (SSA) benefits for the veteran, his 
spouse and child of $6,912, $1, 728, and $1,718, 
respectively.  In the letter notifying the veteran of his 
award, the RO advised him that the award included benefits 
for his spouse and child and that he must notify VA 
immediately if there is any change in the number of his 
dependents or in total "family" income, noting that failure 
to do so might create an overpayment which would have to be 
repaid.  In July 1997, the veteran notified VA that his SSA 
benefits have been reduced.  In August 1997, the RO 
recalculated the veteran's pension benefits to account for 
this reduction.  In January 1998, the RO again recalculated 
his pension benefits to account for unreimbursed medical 
expenses submitted by the veteran for 1997.  In a July 1998 
letter, the RO proposed to reduce the veteran's pension 
benefits because of an increase in his SSA benefits.  In 
August 1998, the RO retroactively reduced his pension 
benefits effective from January 1, 1998 and informed him that 
the amount of his overpayment would be sent under separate 
letter.  In letters dated in February 1999 and February 2000, 
the RO recalculated the veteran's pension benefits to account 
for unreimbursed medical expenses for 1998 and 1999.  

In letters dated in May and June 2000, the RO notified the 
veteran that it had recalculated countable family income for 
1997, 1998 and 1999 to reflect additional income, which the 
veteran did not report on his annual Eligibility Verification 
Report.  This adjustment resulted in an overpayment of 
benefits, the exact amount of which and how to repay it would 
be sent under separate letter.  In July 2000, the Debt 
Management Center (DMC) notified the veteran of the amount of 
his indebtedness and his right to request a waiver and/or 
hearing.  

In September 2000, the veteran requested a waiver based on 
hardship, indicating that he was currently in bankruptcy.  In 
October 2000, the Committee denied his waiver request 
indicating that his actions constituted bad faith in that he 
knowingly received improved pension benefits based on 
reported family income derived solely from SSA payments; that 
an Income Verification Match (IVM) with the Internal Revenue 
Service (IRS) disclosed that the veteran had additional 
unreported family income for 1997, 1998 and 1999; and that, 
in June 2000, VA adjusted his pension effective February 1, 
1997 creating the indebtedness.

In an October 2000 notice of disagreement, the veteran 
asserted that he did not, and never did, intentionally try to 
deceive anyone; even so, and basis the appeal on to hardship 
to bankruptcy.  In January 2001, the veteran submitted an 
Eligibility Verification Report, showing annual wages of 
$14,122 for his spouse in 2000 and 2001, and a VA Form 21-
8416, showing unreimbursed medical expenses of $3,894.16 for 
2000.  In February 2001, the RO recomputed the veteran's 
pension benefits based on this information and, because 
countable family income exceeded the maximum amount 
allowable, proposed to retroactively terminate his benefits 
effective January 1, 2001.  This adjustment resulted in an 
overpayment of benefits, the exact amount of which and how to 
repay it would be sent under separate letter.  In May 2001, 
the veteran submitted additional unreimbursed medical 
expenses for the year 2000 and an Eligibility Verification 
Report, showing monthly wages of $800 for his spouse.  He 
also submitted SSA award letters showing that he received 
$649 monthly from SSA and that his spouse's SSA's benefits as 
the mother of a dependant child were terminated in December 
1997.  In a June 2001 letter, after considering the newly 
submitted unreimbursed medical expenses for 2000, the RO 
terminated the veteran's pension benefits effective January 
1, 2000.  It appears, however, that the RO ignored the 
reduction in his spouse's income to $4,800 annually.  In a 
December 2001 statement, the veteran reiterated that 
termination of his pension was a hardship, noting that he had 
submitted a copy of bankruptcy papers to the DMC and that he 
had paid for outpatient surgery and $337.51 for prescriptions 
in 2001 and over $1,500 in the last two years for medical 
expenses.  

Initially, the overpayment was based on IVM reports from the 
IRS, but no IVM folder was included with the appellate record 
certified to the Board.  There also is no copy of the DMC's 
July 2000 letter notifying the veteran of the amount of his 
indebtedness and his rights.  Although the veteran indicated 
in his most recent Eligibility Verification Report that his 
spouse was earning only $800 per month in wages, it does not 
appear that the RO took this into consideration.  The Board 
also notes that the veteran's child turned eighteen on 
December 28, 2000, ending dependency status.  On remand, the 
RO must: obtain copies of the IVM file and all available 
records related to the matter on appeal to include a copy of 
the DMC letter notifying the appellant of the amount of the 
overpayment incurred and his right to request a waiver; 
contact the SSA and request documentation pertaining to the 
veteran's spouse's income and SSA benefits for the veteran, 
his spouse and child for the years 1997, 1998, 1999, 2000, 
and 2001; include verification of income received during the 
years in issue; and set forth a written paid and due audit of 
the veteran's pension benefits for the period of the 
overpayment. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should obtain, and associate 
with the claims file, copies of all 
available records related to the matter 
on appeal held by the VA Debt Management 
Center (DMC) in Ft. Snelling, Minnesota, 
to include a copy of the July 2000 letter 
to the appellant notifying him of the 
amount of overpayment incurred and his 
right to request a waiver.  If the July 
2000 letter of notification of 
indebtedness is not found, a 
certification from the DMC indicating the 
date of the first demand letter, which 
contained the Notice of Rights, and when 
and where it was sent and whether it was 
returned as undeliverable should be 
obtained.  The RO should document its 
efforts to obtain these records.  

2.  The RO should contact the SSA and 
request that it provide all available 
documentation pertaining to the veteran's 
spouse earned income for the years 1997, 
1998, 1999, 2000, and 2001 and SSA 
benefits for the veteran, his spouse and 
child for the same time period.

3.  The RO should request the appellant 
to complete a Financial Status Report (VA 
Form 20-5655), indicating the annual 
amount received and origin of any income 
for each of the years in question -- 
1997, 1998, 1999, 2000, and 2001.  In 
addition, the RO should provide the 
appellant with VA Forms 21-8416 for each 
of the years in question to submit any 
unreported unreimbursed medical expenses.

4.  The RO should set forth in the record 
a written paid and due audit of the 
veteran's disability pension account for 
the period of the overpayment.  This 
audit should reflect, on a month-by-month 
basis, the amounts actually paid to the 
veteran, unreimbursed medical expenses, 
if any, as well as the amounts properly 
due.  The RO should indicate whether the 
veteran, his wife or child received 
income, from what source(s) and in what 
amounts, during the overpayment period.  
Copies of all documents regarding the 
receipt of countable family income during 
the years in issue should be incorporated 
into the claims file.  A copy of the 
written audit should be inserted into the 
claims file and another provided to the 
veteran.

5.  After the actions requested in 1 
through 4 above have been completed to 
the extent possible, as well as any other 
action deemed necessary, the case should 
be referred to the Committee to review 
the record and reconsider the appellant's 
request for waiver, including any 
additional evidence obtained by the RO on 
remand.  A formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims file.  A supplemental 
statement of the case is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

6.  If the Committee's determination 
remains unfavorable to the appellant, he 
and his representative should be 
furnished a supplemental statement of the 
case, which sets forth and considers all 
of the applicable legal criteria 
pertinent to this appeal, including 
38 C.F.R. §§ 1.963 and 1.965 (2004).  
This document should further reflect 
detailed reasons and bases for the 
decision reached.  The appellant and his 
representative should be given the 
opportunity to respond.  Additionally, 
the appellant's Income Verification Match 
(IVM) folder should be forwarded to the 
Board with the veteran's claims file.  If 
the appellant's IVM folder is 
unavailable, the RO should expressly 
document that fact and the reason 
therefore in writing.  The RO's attention 
is directed to VAOPGCADV 29-95 (Nov. 14, 
1995) for the authority of the Board to 
review the folder and for guidelines to 
be implemented in the safeguarding of the 
IVM folder in its transmittal to the 
Board.

The purpose of this remand is to afford the appellant with 
due process of law.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  The appellant 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




